

116 HR 3480 IH: Aviation Humanitarian Crisis Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3480IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Payne introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of Transportation to declare that an aviation humanitarian crisis exists
			 for airports impacted by a major disaster or emergency, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Aviation Humanitarian Crisis Act of 2019. 2.Aviation humanitarian crisis declarations (a)Authority To declareIf the President declares that a major disaster or emergency exists with respect to an area under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary of Transportation may declare, with respect to airports serving the area, that an aviation humanitarian crisis exists.
 (b)Contents of declarationFor each aviation humanitarian crisis declared to exist, the Secretary shall identify— (1)the airports subject to the declaration; and
 (2)the time period during which the declaration applies. (c)Results of declarationIf the Secretary declares that an aviation humanitarian crisis exists with respect to an airport, during the time period to which the declaration applies—
 (1)an air carrier that provides a flight in air transportation to or from the airport may not charge for any seat on the flight an amount that exceeds the median amount charged with respect to all seats on all flights of the carrier traveling the same route during the 1-year period ending on the date on which the crisis was declared to exist; and
 (2)an entity that imposes, with respect to the airport, a passenger facility charge authorized by the Secretary under section 40117 of title 49, United States Code, shall suspend imposing the charge.
				